Citation Nr: 0623387	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  02-15 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
May 1994 rating decision that denied entitlement to an 
evaluation in excess of 30 percent for post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to an effective date earlier than March 5, 
2001 for a grant of a 70 percent rating for PTSD.  

3.  Entitlement to an effective date earlier than March 5, 
2001 for a grant of a total rating for compensation purposes 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2002 and April 2004 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Togus, Maine.  The June 2002 rating decision, 
in pertinent part, granted an increased evaluation of 70 
percent for PTSD and granted TDIU, both effective March 5, 
2001.  

In November 2003 the Board remanded the veteran's claims for 
earlier effective dates for the 70 percent evaluation of PTSD 
and the grant of TDIU for further development.  

In March 2004 the veteran's representative raised a claim of 
CUE in a May 1994 rating decision which denied entitlement to 
an evaluation in excess of 30 percent for PTSD.  An April 
2004 rating decision found no CUE in the May 1994 rating 
decision.  

In October 2004, the Board denied the veteran's claim for an 
earlier effective date for the grant of TDIU, and remanded 
the claims for an earlier effective date for the grant of a 
70 percent rating for PTSD and CUE in the May 1994 rating 
decision for further development.  That development has been 
completed.  

The veteran appealed the denial of an earlier effective date 
for the grant of TDIU to the United States Court of Appeals 
for Veterans Claims (Court).  In a March 2005 Joint Motion 
for Partial Remand, the Secretary of Veterans Affairs (VA) 
and the veteran, through his representative, asked the Court 
to vacate the October 2004 Board decision denying a claim for 
an earlier effective date for the grant of TDIU and to remand 
that specific matter back to the Board.  The Court granted 
the motion by Order dated in April 2005.  

In December 2005 the Board remanded the issue of entitlement 
to an earlier effective date for the grant of TDIU because it 
was inextricably intertwined with the issues of whether or 
not there was CUE in the May 1994 rating decision and 
entitlement to an earlier effective date for the grant of a 
70 percent evaluation for PTSD.  The December 2005 remand 
instructed that the issue of entitlement to an earlier 
effective date for TDIU be readjudicated after completion of 
the development requested in the October 2004 remand so that 
the claims could be adjudicated together.  

Readjudication of the claims, as requested in the October 
2004 and December 2005 remands has been completed, and these 
issues are again before the Board on appellate review.  


FINDINGS OF FACT

1.  A May 1994 rating decision that denied an evaluation in 
excess of 30 percent for PTSD did not contain an undebatable 
error that was outcome determinative.  

2.   An unappealed May 1994 rating decision denied an 
evaluation in excess of 30 percent for PTSD.  

3.  The veteran's first claim of entitlement to an increased 
evaluation for PTSD and entitlement to TDIU was received by 
the RO on March 5, 2001.  

4.  There is no medical evidence demonstrating that the 
service connected PTSD increased in severity within one year 
prior to the March 5, 2001 claim.  

5.  There is no evidence within the year prior to the March 
5, 2001 claim that the veteran was unable to maintain a 
substantially gainful occupation as a result of PTSD.  
CONCLUSIONS OF LAW

1.  There was no CUE in the May 1994 rating decision.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2005).  

2.  The criteria for an effective date earlier than March 5, 
2001 for the assignment of a 70 percent evaluation for PTSD 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 4.132, Diagnostic Code 9411 (1996), 4.130, Diagnostic Code 
9411 (2005). 

3.  The criteria for entitlement to an effective date earlier 
than March 5, 2001 for the grant of TDIU have not been met.  
38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400, 4.16 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA applies to the veteran's claims for earlier 
effective dates, but the United States Court of Appeals for 
Veterans Claims (Court) has held that the VCAA does not apply 
to CUE claims.  Livesay v. Principi, 15 Vet. App. 165, 179 
(2001).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the Court held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court held that upon receipt of a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess v. Nicholson.  Additionally, this 
notice must inform a claimant that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  
      
In the present appeal, service connection and disability 
evaluations have already been established and the veteran is 
seeking earlier effective dates, thus, the first four 
Dingess/Hartman notice elements have been satisfied.  As will 
be discussed below, the veteran was provided with notice 
regarding earlier effective dates in December 2003 and March 
2006 VCAA letters.  

The December 2003 VCAA letter informed the veteran what 
information and evidence was necessary to establish 
entitlement to an effective date earlier than March 5, 2001 
for the grant of a 70 percent evaluation for PTSD and 
entitlement to TDIU.  Specifically, this letter asked that 
the veteran submit releases to obtain records from any and 
all physicians who had treated the veteran for his claimed 
conditions since separation from service.  Further, the March 
2006 letter informed the veteran that the beginning date of 
entitlement or increased entitlement to benefits is generally 
based on the date of receipt of the claim, or when the 
evidence demonstrates a level of disability that supports a 
certain rating under the rating schedule.   

The December 2003 VCAA letter satisfied the second and third 
elements of the duty to notify by advising the veteran of the 
types of evidence he was responsible for obtaining and of the 
types of evidence VA would undertake to obtain.  
Specifically, this letter explained that VA would try to 
obtain medical records, employment records, or records held 
by other Federal agencies, but that the veteran was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.  

Finally, with respect to the fourth element, the December 
2003 VCAA letter stated, "If you receive any additional 
treatment for your claimed condition(s) while we are 
processing your appeal, or have any additional evidence to 
submit, please let us know."  The letter also instructed the 
veteran where and when to submit any pertinent evidence.  
Thus, this letter satisfied the fourth element of the duty to 
notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  In this case, the RO 
did not strictly comply with the VCAA timing requirement.  
However, this timing defect was cured by the issuance of 
fully compliant VCAA notice by the RO in the form of the 
December 2003 VCAA letter prior to the RO's readjudication of 
the earlier effective date claims in the February 2004 
supplemental statement of the case (SSOC).  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  

In Dingess, the Court held that once service connection is 
granted and an effective date and rating have been assigned, 
the claim is substantiated and further VCAA notice is not 
needed.  Dingess v. Nicholson.  The Court's holding in 
Dingess, suggests that such notice was not required.  In any 
event, the veteran in this case was provided with ample 
notice and time to submit information and evidence pertinent 
to the earlier effective date claims.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

The veteran's service medical records, service personnel 
records, and VA outpatient treatment records have been 
associated with the claims file.  The record reflects that 
the veteran was awarded Social Security Disability benefits 
in February 1992.  Attempts were made to associate records 
underlying this award with the claims file, however, a 
December 2001 response from the Social Security 
Administration (SSA) indicated that the medical records could 
not be sent because, after an exhaustive search, they were 
unable to locate the folder.  Another attempt was made to 
obtain these records, and the SSA responded in January 2004 
that the requested medical records could not be sent because 
the folder had been destroyed.  

In addition, the veteran was afforded VA examinations to 
evaluate his PTSD in February 1992, April 1994, and May 2002.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  CUE

The veteran has made an allegation of CUE in the May 1994 
rating decision which denied an evaluation in excess of 30 
percent for PTSD on the basis that VA failed to obtain all 
records of treatment from various VA medical facilities 
before rendering its decision.  

CUE claims are based on the evidence of record and law in 
effect at the time of the challenged VA decision.  Livesay v. 
Principi, 15 Vet. App. 165 (2001).  Records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

The law grants a period of one year from the date of the 
notice of the result of the initial determination for 
initiating an appeal by filing a notice of disagreement 
(NOD); otherwise, that determination becomes final and is not 
subject to revision on the same factual basis in the absence 
of clear and unmistakable error.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.105 (2005).  In this case, the veteran 
did not initiate an appeal within one year of the 
notification of the May 1994 rating decision.  Therefore, 
that decision became final and will be accepted as correct in 
the absence of CUE.  

For the purposes of authorizing benefits, the reversal or 
revision of the prior decision on the grounds of CUE has the 
same effect as if the correct decision had been made on the 
date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105(a).  

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or law, that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  To 
find CUE, the correct facts, as they were known at the time, 
must not have been before the adjudicator (a simple 
disagreement as to how the facts were weighed or evaluated 
will not suffice) or the law in effect at that time was 
incorrectly applied.  The error must be undebatable and the 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication.  Allegations 
that previous adjudications have improperly weighed and 
evaluated the evidence can never meet the high threshold of 
CUE.  38 U.S.C.A. § 5109A; Pierce v. Principi, 240 F. 3d 1348 
(Fed. Cir. 2001); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 
Vet. App. 40 (1993); Russel v. Principi, 3 Vet. App. 310 
(1992); 38 C.F.R. § 3.105(a).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability more 
closely approximates the criteria required for that 
evaluation.  Otherwise, the lower evaluation will be 
assigned.  38 C.F.R. § 4.7.  

The rating schedule in effect at the time of the May 1994 
rating decision evaluated PTSD according to the General 
Rating Formula for Psychoneurotic Disorders.  According to 
this formula, a 30 percent evaluation is warranted for 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
evaluation is warranted where the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired.  By reason of the psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1994).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the court of 
Veterans Appeals stated that the term "definite" in 38 C.F.R. 
§ 4.132 was "qualitative" in character, whereas the other 
terms were "quantitative" in character, and invited the Board 
to "construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision. 38 U.S.C.A. § 7104(d)(1)(West 2002).

VA's General Counsel subsequently concluded that "definite" 
is to be construed as "distinct, unambiguous, and moderately 
large in degree."  It represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large." VAOPGCPREC 9-93 (1993), 57 Fed. Reg. 
4753 (1994).  The Board is bound by this interpretation of 
the term "definite."  38 U.S.C.A. § 7104(c) (West 2002).  
With these considerations in mind, the Board will address the 
merits of the claim at issue.

A 70 percent evaluation applies when the ability to establish 
or maintain effective or favorable relationships with people 
is severely impaired.  The psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  Finally, a 
100 percent evaluation applies when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms, bordering on gross 
repudiation of reality, with disturbed thought or behavioral 
processes associated with almost all daily activities, such 
as fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  Id.  

The RO based its May 1994 denial of an evaluation in excess 
of 30 percent for PTSD on an April 1994 VA examination.  At 
this examination, the veteran reported that he lived with his 
wife.  He stated that he began drinking while in service, and 
continued drinking after service.  He reported working from 
time to time, stating that his last regular job had been 
three years earlier, that he had been unemployed since that 
time, and that he was in receipt of SSA disability.  The 
veteran reported attending Alcoholics Anonymous (AA) and PTSD 
group in addition to receiving counseling.  He reported worse 
nightmares and avoiding people, for example, he would not go 
shopping or attend church.  

On mental status examination, the veteran's conversation was 
logical, coherent, and relevant.  Concentration and immediate 
recall were poor, and memory for past and remote events was 
patchy.  Intelligence was at least average, and there was no 
evidence of malingering or psychosis.  Insight and judgment 
were adequate.  The veteran did have diminished interest in 
significant activities, estrangement from others, marked 
irritability, poor concentration, hypervigilance, and an 
exaggerated startle response.  The Axis I diagnosis was PTSD, 
and on Axis V the VA examiner noted that global functioning 
in the past year had been manifested by avoidance behavior 
with some difficulty in social and occupational functioning.  
A GAF scale of 51 to 60 was assigned.  

The RO denied an evaluation in excess of 30 percent on the 
basis that the veteran's functioning in the past year had 
been described as moderate, as reflected by the assignment of 
a GAF scale from 51 to 60. 

A valid claim of CUE requires more than a disagreement as to 
how the facts were weighed or evaluated.  See Crippen v. 
Brown, 9 Vet. App. 412 (1996).  Mere disagreement with how 
the RO evaluated the facts is inadequate to raise the claim 
of CUE.  See Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  
Therefore, the manner in which the RO evaluated the April 
1994 VA examination results cannot constitute CUE.  

Since the May 1994 rating decision, VA has associated with 
the claims file VA treatment records from January 1993 to 
July 1995.  The records from January 1993 through May 1994 
were constructively in possession of VA at the time of the 
May 1994 rating decision.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  These treatment records reflect individual 
counseling and one day of hospitalization in October 1993 
when the veteran drank a six-pack of beer after a 21/2 year 
history of sobriety.  The assessment made on the hospital 
report was acute intoxication with continuing alcohol 
dependence.  The records of individual counseling focus 
mostly on sobriety and relationship issues.  The veteran 
reported that he kept himself busy with projects at home, 
such as working on cars and music, that he became involved in 
the American Legion, including leadership responsibilities, 
and that he was active in family affairs.   

The veteran's representative had previously argued that the 
RO's failure to consider all records had given rise to CUE in 
the prior decisions.  These records have since been obtained.

Consideration of these additional medical records does not 
compel a conclusion, to which reasonable minds could not 
differ, that an evaluation higher than 30 percent was 
warranted for PTSD at the time of the May 1994 rating 
decision.  In this regard, the veteran was active with his 
family and in the American Legion, and spent time restoring 
cars and playing music.  Thus, these facts could reasonably 
lead the RO to conclude, as it did, that the veteran's PTSD 
resulted in no more than definite impairment in the ability 
to establish or maintain effective relationships with people, 
with definite industrial impairment.  

Based on the evidence then of record, both actually and 
constructively, and the law then in effect, the May 1994 
rating decision was not the product of CUE.  38 C.F.R. 
§ 3.105(a).  

III.  Earlier Effective Date  - PTSD

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2005).  

In the case of a claim for an increased rating, if an 
increase in disability occurred within one year prior to the 
date of claim, the increase is effective as of the date the 
increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. § 3.400(o); VAOPGCPREC 12-98 
(1998).  In making this determination the Board must consider 
all of the evidence, including that received prior to 
previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 
(1997).  

PTSD has been evaluated under Diagnostic Code 9411.  
Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  61 Fed. 
Reg. 52, 695 (1996).  VA's General Counsel has held that, 
ordinarily, where a law or regulation changes during the 
pendency of a claim, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).  

The rating criteria for PTSD in effect prior to the November 
7, 1996 revision are discussed above.  Since November 7, 
1996, PTSD is evaluated under Diagnostic Code 9411 according 
to the General Rating Formula for Mental Disorders.  Under 
the revised rating criteria, a 30 percent evaluation is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, or recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent evaluation requires deficiencies in most of the 
following areas:  work, school, family relations, judgment, 
thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 
(2001).  

The sole basis for a 100 percent rating is total occupational 
and social impairment.  Sellers v. Principi, 372 F. 3d 1318 
(Fed. Cir. 2004).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151.  

A "claim" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).  

Any communication or action from a claimant, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  

Once a formal claim for compensation has been allowed, a 
report of examination or hospitalization by VA will be 
accepted as an informal claim for increased benefits if the 
report relates to treatment or evaluation of a disability for 
which service connection has been previously established.  
The date of outpatient or hospital examination or date of 
admission to a VA hospital will be accepted as the date of 
receipt of the claim.  38 C.F.R. § 3.157(b)(1).  

The veteran did not appeal the May 1994 rating decision which 
denied an evaluation in excess of 30 percent for PTSD and 
that decision is now final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  Further, as discussed above, revision of 
the May 1994 rating decision is not warranted on the basis of 
CUE.  

The veteran's claim for an increased evaluation was received 
March 5, 2001.  There is no communication in the claims file 
received between May 1994 and March 5, 2001 that could 
constitute a claim for an increased rating. 

As mentioned above, the veteran has submitted VA treatment 
records for the period prior to March 5, 2001.  Records from 
April 1994 and July 1995 reflect individual counseling and 
the fact that the veteran had maintained sobriety since 
October 1993.  VA treatment records from August 1996 to 
February 2001 are also of record.  These records reflect 
individual counseling regarding sobriety and the veteran's 
relationship with his daughter.  A December 1996 record of 
treatment indicates that the veteran was managing PTSD 
symptoms well on medication.  An April 1998 record of 
treatment reflects that the veteran had re-engaged in AA and 
had close contact with his sponsor, received support from 
three of his children, and was a source of support for his 
oldest daughter, who was in recovery herself.  At treatment 
in February 2001 the veteran stated that he stayed active by 
plowing snow in the winter, had a garden, and raised hogs the 
previous year.  

These treatment records do not report any psychiatric 
findings as contemplated in the rating criteria.  These 
records thus do not demonstrate an increase in the veteran's 
PTSD above the level contemplated by the 30 percent 
evaluation and, thus, none of these records constitutes an 
informal claim for an increased evaluation.  38 C.F.R. 
§ 3.157(b)(1).  

Therefore, as there is no communication in the claims file 
which can constitute a claim for an increased rating prior to 
March 5, 2001, the only basis on which an earlier effective 
date may be established is if the evidence demonstrates that 
it is factually ascertainable that the veteran's disability 
increased to the level contemplated by the 70 percent 
evaluation within the year prior to March 5, 2001.  38 C.F.R. 
§ 3.400(o).  

VA treatment records from March 2000 to March 2001 belie a 
finding that an increase in severity was first factually 
ascertainable within the year prior to the veteran's claim.  
Records of medical treatment for GI testing, smoking 
cessation, lower urinary tract symptoms, and basal cell 
carcinoma, and a complete physical examination for school bus 
driving, with results within normal limits, make no mention 
of psychiatric findings as contemplated in the rating 
criteria.  While a February 2001 record of treatment includes 
an impression of PTSD, the veteran was described as stable on 
present medications, and reported a number of activities, 
including gardening, snow plowing, hog raising, and the fact 
that he had recently applied for a job.  

The first evidence even suggesting an increase in severity of 
the veteran's PTSD after the final May 1994 rating decision 
is in October 2001, months after the claim for an increased 
rating, when the veteran presented to the mental health 
clinic, requesting to return to a monthly counseling schedule 
as he was feeling more depressed and experiencing more 
intrusive PTSD symptoms.  (There was no indication of an 
increase prior to May 1994).  The increase in severity of the 
veteran's disability was then confirmed on VA examination in 
May 2002, when the VA examiner assigned a GAF score of 40 and 
indicated that the veteran had major impairments of judgment, 
thinking, and mood.  

As there is no evidence of a claim for an increased rating 
prior to March 5, 2001, and there is no evidence showing that 
it is factually ascertainable that an increase in the 
veteran's disability occurred within one year prior to the 
date of that claim, there is no basis for an effective date 
earlier than March 5, 2001 for the grant of an increased 
evaluation of 70 percent for PTSD.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(o).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Since 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

IV.  Earlier Effective Date - TDIU

For purposes of assigning an effective date, the award of 
TDIU is an award of increased disability compensation.  Wood 
v. Derwinski, 1 Vet. App. 367, 369 (1991).  Therefore, as 
discussed above, if an increase in disability occurred within 
one year prior to the date of claim, the increase is 
effective as of the date the increase was "factually 
ascertainable."  If the increase occurred more than one year 
prior to the claim, the increase is effective the date of 
claim.  If the increase occurred after the date of claim, the 
effective date is the date of increase.  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. § 3.400(o) (2005); VAOPGCPREC 12-98 (1998).  

TDIU may be assigned, where the schedular rating is less than 
total, when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service 
connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

The regulations further provide that if there is only one 
such disability, it must be rated at 60 percent or more; and 
if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In any event, it is the policy of VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Therefore, the 
Board must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service connected 
condition and advancing age, which would justify TDIU.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 
Blackburn v. Brown, 5 Vet. App. 375 (1993).  

The veteran's only service connected disability is PTSD.  As 
discussed above, the veteran met the schedular requirements 
of 38 C.F.R. § 4.16(a) effective March 5, 2001, the date from 
which his PTSD is rated as 70 percent disabling.  

The veteran's claim for TDIU was also received on March 5, 
2001.  In his application, the veteran indicated that he last 
worked full time in May 1991 as a bus driver, and stated that 
his service connected PTSD prevented him from securing and 
following any substantially gainful occupation.  He indicated 
that he was in receipt of Social Security disability 
benefits, and that he had tried to obtain employment since 
becoming too disabled to work by applying for bus driver 
positions in February and September 2000.  

Because the veteran is currently in receipt of TDIU effective 
the date of his formal claim, in order to establish 
entitlement to an earlier effective date for TDIU, the record 
must show either that it was first factually ascertainable 
that the veteran was unable to maintain gainful employment as 
the result of service connected disability in the year prior 
to March 5, 2001, or that he submitted an earlier claim for 
TDIU and that he was either incapable of substantially 
gainful employment as the result of service connected 
disability at the time of that earlier claim, or that it was 
factually ascertainable that he was incapable of 
substantially gainful employment as the result of service 
connected disability in the year prior to that claim.  
38 C.F.R. § 3.400(o).  

In regard to the possibility of an earlier claim of 
entitlement to TDIU, where a veteran: (1) submits evidence of 
a medical disability; (2) makes a claim for the highest 
rating possible; and (3) submits evidence of unemployability, 
the requirement in 38 C.F.R. § 3.155(a) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F. 3d 1378 
(Fed. Cir. 2001).  In this case, as discussed above, there is 
no communication of record which may be construed as a claim 
for an increased evaluation of the veteran's PTSD prior to 
the March 5, 2001 claim for an increased rating.  The veteran 
reported being unemployed during VA examinations in February 
1992 and March 1994, however, neither VA examiner rendered an 
opinion as to whether or not the veteran was unemployable as 
a result of PTSD.  Regardless of evidence of unemployment 
prior to March 5, 2001, the Roberson requirements for an 
informal claim cannot be met prior to that date, since the 
veteran did not make a claim for the highest rating possible 
until March 5, 2001.  

In the absence of a claim for TDIU prior to March 5, 2001, 
the remaining question is whether or not it became factually 
ascertainable within the year prior to March 5, 2001 that the 
veteran was unemployable as a result of PTSD.  None of the VA 
treatment records for the year prior to March 5, 2001 provide 
specific treatment for PTSD symptoms, or report that the 
veteran is unemployable.  Rather, in August 2000, the veteran 
presented for a complete physical examination for a school 
bus driver, when he made no complaints, the findings were 
within normal limits, and the physician completed the form 
required for the veteran.  This record of treatment suggests 
that the veteran was able to obtain employment as a bus 
driver, a position for which he was experienced and found to 
meet physical requirements.

The Board has considered an October 2004 letter from the 
veteran, submitted with VA hospital discharge instructions 
dated in August 1991.  In his letter, the veteran stated that 
he was submitting documents pertaining to unemployability 
back to 1991.  The August 1991 discharge instructions reflect 
that the veteran had been hospitalized from May to August 
1991 with diagnoses of PTSD and alcohol dependence, and was 
considered unemployable at that time.  However, the veteran 
was not service connected for any disability in August 1991.  

The March 1992 rating decision which initially established 
service connection for PTSD granted a 30 percent evaluation 
effective from September 10, 1991.  Further, any suggestion 
of unemployability in the August 1991 discharge instructions 
is contradicted by the more recent and more detailed summary 
of the May to August 1991 hospitalization, dated in September 
1991.  This hospital summary specifically indicated that the 
veteran was employable.  

Because there is no evidence of record which factually 
ascertains that the veteran became unemployable as a result 
of service connected disabilities within a year prior to 
March 5, 2001, nor is there evidence of a claim for TDIU, 
formal or informal, prior to that date, the earliest 
available effective date is the date of the claim, and 
entitlement to an effective date prior to March 5, 2001 must 
be denied.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Since 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

The claim of CUE in the May 1994 rating decision is denied.  

Entitlement to an effective date earlier than March 5, 2001 
for a grant of a 70 percent rating for PTSD is denied.  

Entitlement to an effective date earlier than March 5, 2001 
for a grant of a total rating for compensation purposes based 
on individual unemployability (TDIU) is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


